DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections under 35 USC 112 have been overcome.  However, the amendments have added other indefiniteness and objectionable details, which are objected to and rejected herein.
Applicant’s arguments with regard to the drawing objection are acknowledged.  However, the objections were erroneously directed to the absence of the “sliding sleeve,” which is recited in the withdrawn claim 9 of the claims.  Hence, the objection is withdrawn, but would be applicable at such time as the withdrawn claims are rejoined.  In any case, contrary to Applicant’s arguments, one having ordinary skill would not know where to place or how to configure such a sliding sleeve without some direction in the specification and/or drawings.  
Applicant's arguments filed 02/14/2021 against the art rejections have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly added recitation and this Office Action is made final.
In particular, Applicant argues that “Tseng fails to discloses the seat frame tube in a closed shape.”  However, the claims do not recite what aspect of the seat frame tube is 
Furthermore, Applicant argues that the first position at “34 is slightly lower than point 61” (where element 61 is actually a sleeve surrounding the second position 63, as outlined in the rejection below).  Applicant goes on to say that the first position at “34 is horizontally aligned with the point 61.”  However, that which needs to be met is recited in claim 1 as, “the first position is higher than the second position,” which is shown by the first position 34 of Tseng being higher than the second position 63 of Tseng, which is shown in Figure 3, but even more clearly illustrated in the side view of Figure 6 of Tseng.  This relative height difference is also made clear by the slope upward and to the left of the seat frame tube 2 in Figure 6, which is a customary design slope for many chairs.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 14,  --is--  should be inserted after “chair”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-3, 5, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, line 6, “pivotedly connected” is unclear because “pivotedly” connotes past tense, as though the one end was pivoted as part of a connecting step—instead, the term “pivotedly” could be replaced by  --pivotally--  or  --pivotably--  , signifying that the connection is one that allows pivoting; 
Claim 1, line 7, “pivotedly connected” is unclear because “pivotedly” connotes past tense, as though the other end was pivoted as part of a connecting step—instead, the 
Claim 1, line 9, “pivotedly connected” is unclear because “pivotedly” connotes past tense, as though the one end of the second rear leg tube and one end of the connecting plate were pivoted as part of a connecting step—instead, the term “pivotedly” could be replaced by  --pivotally--  or  --pivotably--  , signifying that the connection is one that allows pivoting; 
Claim 1, line 12, “pivotedly connected” is unclear because “pivotedly” connotes past tense, as though the front leg tube was pivoted as part of a connecting step—instead, the term “pivotedly” could be replaced by  --pivotally--  or  --pivotably--  , signifying that the connection is one that allows pivoting; 
Claim 2, line 2, “pivotedly connected” is unclear because “pivotedly” connotes past tense, as though the one end of the rear leg tube and the connecting plate were pivoted as part of a connecting step—instead, the term “pivotedly” could be replaced by  --pivotally--  or  --pivotably--  , signifying that the connection is one that allows pivoting; 
Claim 11, line 3, “pivotedly connected” is unclear because “pivotedly” connotes past tense, as though the first front leg tube and the second front leg tube were pivoted as part of a connecting step—instead, the term “pivotedly” could be replaced by  --pivotally--  or  --pivotably--  , signifying that the connection is one that allows pivoting; and 
Claims 3, 5, 10, and 12-13 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (US 6899384).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. (Original) A collapsible chair, comprising: 
a seat frame tube in a closed shape (2, having a closed shape by virtue of its circular cross section), and 
a support bracket having a mirror structure (comprising elements 3, 4, 5, and 6),
wherein the support bracket comprises a first front leg tube (3), a second front leg tube (4), a rear leg tube (5), and a connecting plate (6), one end of the first front leg tube is pivotedly connected to the seat frame tube at a first position (at 34) of the seat frame tube (one end, being a top end of the first front leg tube interpreted as the portion of element 3 above element 44 and an upper portion of the seat frame tube is interpreted as the portion of element 2 to the right of element 63, as viewed in Figure 3), the other end of the first front leg tube is pivotedly connected to one end of the second front leg tube (at 44), one end of the rear leg tube and one end of the connecting plate are pivotedly connected to the seat frame tube at a second position of the seat frame tube (at 63), and a pivoted shaft of the first front leg tube and the second front leg tube (at 44) is slidable along the connecting plate (in groove 621), and
the second front leg tube is pivotedly connected to the rear leg tube at a position having a certain distance from the [[top]] end of the second front leg tube (at 54), 
when the collapsible chair unfolded, the first position (34) is higher than the second position (at 63, as shown by the slight slope of the seat frame tube 2 in Figure 6).

2. (Original) The collapsible chair according to claim 1, wherein the one end of the rear leg tube and the connecting plate are pivotedly connected to the seat frame tube at the second position of the seat frame tube (at 63).

5.    (Original) The collapsible chair according to claim 1, wherein the second front leg tube is closer to a mirror surface of the mirror structure than the rear leg tube (as shown in Figure 3).

10.    (Original) The collapsible chair according to claim 1, wherein the connecting plate is provided with a slide groove, a hinge between the other end of the first front leg tube and the one end of the second front leg tube is slidable in the slide groove (compare Figures 6 and 7).

11.    (Original) The collapsible chair according to claim 10, wherein the slide groove is a through hole, the first front leg tube and the second front leg tube are pivotedly connected by a pin shaft, and the pin shaft is arranged within the slide groove (Figure 5).

12.    (Original) The collapsible chair according to claim 10, wherein the lower portion of one end of the slide groove is provided with a first limiting groove and the lower portion of another end of the slide groove is provided with a second limiting groove (where the curved structure at ends of the overall groove 621 provides respective first and second limiting grooves).

13. (Original) The collapsible chair according to claim 11, wherein an end portion of the pin shaft is provided with a limiting plate and the limiting plate is blocked by a side wall of the connecting plate adjacent to the slide groove (pieces 7 shown in Figure 4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 6899384).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
3.    (Original) The collapsible chair according to claim 1, wherein the first front leg tube and the second front leg tube are located inside the connecting plate (the first front leg tube is located inside the connecting plate and it would have been obvious to also locate the second front leg tube inside the connecting plate in accordance with the statement of obviousness above).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636